Citation Nr: 1140272	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  06-12 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The appellant had active duty for training from November 1957 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2010 and February 2011 for further development.  A review of the record shows that the RO has complied with all remand instructions by contacting the appellant to obtain contact information of all medical care providers, scheduling VA examinations and issuing supplemental statements of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additional evidence with waiver of RO review was received in September 2011.  


FINDING OF FACT

The positive evidence is in a state of equipoise on the question of whether the Veteran's current left shoulder disability is causally related to an injury suffered during active duty for training. 


CONCLUSION OF LAW

Left shoulder disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

The issue before the Board involves a claim of entitlement to service connection left shoulder disability.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).   

In a case where service medical records are unavailable, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991). 

Analysis

The Board first notes that except for the report of examination upon entry into service, no other service treatment records are available.  

The Veteran claims that he injured his left shoulder during training in 1957 and that his current left shoulder disability is due to that injury. 

A December 2004 VA treatment records shows that the Veteran sought help for his shoulder from the VA since he felt it was injured during basic training.  In a statement received in April 2006, the Veteran stated that he had injured his left shoulder when he had to left rocks in service and stack them in a pile.  He reportedly went to a clinic in Fort Knox, Kentucky and had to lie down for 8 hours while receiving topical treatment all over his back.  He said that he was told that he had torn something loose and a shot was administered between his shoulders.      

At a June 2010 VA examination, he reported feeling pain in his left shoulder after picking up a heavy motor.  He reported being placed in a clinical overnight and receiving an injection the following day.  The VA examiner interviewed and examined the appellant, and reviewed his claims file.  He diagnosed suprapinatus tendonitis, rotator cuff tear, impingement syndrome and decreased range of motion secondary to rotator cuff tear and tendonitis.  He noted that there were no military records to review because they were burned.  The examiner stated that without documentation of injury or treatment in the military, it would be speculative to attribute the appellant's current disability to service.  

In February 2011, the Board remanded the claim for another VA examination finding that the June 2010 medical opinion was inadequate.  When the appellant was afforded another VA examination in March 2011, he stated that he had left shoulder pain after moving some boulders in 1957 and was seen at a clinic the next day.  He stated that he underwent x-rays, had ointment rubbed on his back, stayed eight hours at the clinic, and then underwent an injection to the left shoulder.  He stated that this provided mild relief, but he continued to experience pain.  He shared that he was not seen again while on active duty.  The appellant said that he was seen approximately six months later by a private physician who injected the shoulder.  While the shot relieved the pain, the pain kept returning.  The appellant began to treat on his own.  The VA examiner diagnosed left shoulder acromioclavicular joint degenerative changes and tendonitis/tendinopathy (supraspinatus tendon) with possible partial thickness rotator cuff tear and biceps tendonitis.

After interviewing and examining the appellant, and after reviewing the appellant's claims file, the VA examiner stated that he could not render an opinion without resorting to mere speculation.  The Board notes that the VA examiner recognized that he was to assume that the appellant had a left shoulder disability while on active duty.  The VA examiner reviewed the claims file thoroughly and noted that there were no medical records to review since they were burned in a fire.  The VA examiner continued that he found no interim data proximate to discharge and noted that there are records from the VA starting in 2005, which is approximately 47 years after discharge.  Thus, the VA examiner found that he did not have enough information in order to make an informed opinion.

Although the VA examiner from March 2011 arrived at the same conclusion as the VA examiner from June 2010, the Board finds that the March 2011 VA medical opinion is adequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the VA examiner assumed that the Veteran had a left shoulder disability in service, explained the basis for his opinion, and it appears that he had considered all procurable and assembled data.  Id.  As noted by the Court:

Even when a VA medical examiner has obtained and considered all relevant and available information, there will nevertheless be instances in which the examiner is still unable to furnish the requested opinion.  There are limits to even the most current medical knowledge.  In certain cases, no medical expert can assess the likelihood that a condition was due to an in-service event or disease because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed.    

Id. at 391.

Under the circumstances, the Board finds that no useful purpose would be served by attempting to obtain another medical opinion. 

Evidence in support of the Veteran's claim include his own statements as well as statements from friends and family members who attest to the Veteran returning from service with left shoulder complaints which have continued over the years.  The Board observes that many of these statements use the same exact language and phrasing and lack detail, thus suggesting that the same statements were prepared for signature of these individuals as opposed to each statement being individually prepared.  The question arises as to what extent these statements may have been influenced by the Veteran.  Moreover, certainly the fact that these individuals are friends or family of the Veteran must be considered to the extent that they may be biased in favor of seeing the Veteran receive the monetary benefits he seeks.  Further, these statements, just as the Veteran's, are made over 40 years after the fact and the accuracy of such information must be weighed against such a long passage of time which makes hazy one's memory.  For example, the Veteran has indicated to VA medical personnel that he only sought post-service medical treatment for the left shoulder on one occasion about six months after discharge, and not again until he started receiving VA treatment in about 2004.  However, the lay statements in support of the Veteran's claim refer to the fact that the Veteran received medical treatment many times over the years for the left shoulder.  

The Board does acknowledge, however, that the Veteran is certainly competent to report the injury he suffered and to report experiencing continuing symptoms ever since.  He has repeatedly relayed the same facts to VA medical providers, although it is again noted that such reports are 40 some years after the fact.  

After reviewing the evidence, the Board believes that the credibility of the Veteran and the lay statements offered in his behalf are of somewhat diminished credibility for the reasons set forth above.  However, the totality of the statements do suggest to some extent that the Veteran did in fact return from service with some left shoulder complaints which have continued over the years.  The evidence in favor of the Veteran's claim is certainly not compelling.  However, after carefully considering the benefit-of-the-doubt rule, the Board believes that there such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for left shoulder disability is warranted.  The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


